Title: From James Madison to the Secretary of the Republican Meeting of Nashville, Tennessee, 20 October 1809
From: Madison, James
To: Secretary of the Republican Meeting of Nashville


Sir
Washington Ocr. 20. 1809
I have received, under cover of your letter of Sepr. 11. the resolutions of sundry Citizens of Nashville.
Their determination to maintain the honor and rights of the Nation is a proof of the patriotic spirit which animates them. And it accords with the same spirit, to pledge their support, in the present conjuncture, to the constituted Authorities in such measures as may be found best adapted to it.
The approbation expressed of the measure taken by the Executive, in consequence of the disavowal of the arrangement which had renewed our commerce with the British dominions, contributes to strengthen the conviction of its propriety. I wish my fellow Citizens of Nashville to be assured of the satisfaction I derive from that consn. as well as of my respects & friendly wishes
